 


 HR 2322 ENR: To designate the Federal building located at 320 North Main Street in McAllen, Texas, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 2322 
 
AN ACT 
To designate the Federal building located at 320 North Main Street in McAllen, Texas, as the Kika de la Garza Federal Building. 
 
 
1.Designation The Federal building located at 320 North Main Street in McAllen, Texas, shall be known and designated as the Kika de la Garza Federal Building. 
2.References Any reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Kika de la Garza Federal Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
